In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from (1) an order of the Family Court, Kings County (McDonald, J.), dated July 7, 1980, which, inter alia, awarded counsel fees to the petitioner wife in the sum of $1,750 for the period from the commencement of the proceeding until the entry of a final order of support on August 17,1978, (2) a second order of the same court, dated February 10, 1981, which, inter alia, awarded counsel fees to the wife in the sum of $1,500 for legal services rendered on her behalf in connection with appeals from the final order of support and (3) a third order of the same court, also dated February 10,1981, which fixed arrears due under the final order of support, as amended by order of this court dated. May 7, 1979 (Sims v Sims, 70 AD2d 587). By order dated April 7,1981, this court, on motion by the husband, ordered the three .appeals consolidated. Order dated July 7, 1980 and order dated February 10, 1981 regarding counsel fees, affirmed. No opinion. Appeal from the order dated February 10, 1981 concerning support arrears dismissed as abandoned. The husband has failed to address this order in his brief on the consolidated appeals. Petitioner is awarded one bill of $50 costs and disbursements. Damiani, J. P., Thompson and Bracken, JJ., concur.